Name: Council Decision (EU) 2016/845 of 23 May 2016 on the position to be adopted on behalf of the European Union within the Joint Committee established by the Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part, in relation to the adoption of the rules of procedure of the Joint Committee, and the establishment of specialised working groups and the adoption of their terms of reference
 Type: Decision
 Subject Matter: politics and public safety;  international affairs;  European construction;  Asia and Oceania;  EU institutions and European civil service
 Date Published: 2016-05-28

 28.5.2016 EN Official Journal of the European Union L 141/66 COUNCIL DECISION (EU) 2016/845 of 23 May 2016 on the position to be adopted on behalf of the European Union within the Joint Committee established by the Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part, in relation to the adoption of the rules of procedure of the Joint Committee, and the establishment of specialised working groups and the adoption of their terms of reference THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 207 and 212 in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part (1) (the Agreement) entered into force on 1 June 2014. (2) In order to contribute to the effective implementation of the Agreement, its institutional framework should be completed as soon as possible through the adoption by the Joint Committee of its own rules of procedure. (3) In accordance with Article 44 of the Agreement, a Joint Committee was established, in order to ensure, inter alia, the proper functioning and implementation of the Agreement (the Joint Committee). (4) In order to contribute to the effective implementation of the Agreement, the rules of procedure of the Joint Committee should be adopted. (5) In order to allow for expert level discussions on the key areas falling within the scope of the Agreement, specialised working groups may be established. (6) Therefore, the position of the Union within the Joint Committee as regards the adoption of the rules of procedure of the Joint Committee and the establishment of specialised working groups should be based on the attached draft decisions of the Joint Committee, HAS ADOPTED THIS DECISION: Article 1 1. The position to be adopted on behalf of the European Union within the Joint Committee set up under Article 44 of the Agreement in relation to: (a) the adoption of the rules of procedure of the Joint Committee; and (b) the establishment of specialised working groups and the adoption of their terms of reference; shall be based on the draft decisions of the Joint Committee attached to this Decision. 2. Minor changes to the draft decisions may be agreed to by the representatives of the Union in the Joint Committee without further decision of the Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 May 2016. For the Council The President F. MOGHERINI (1) Council Decision 2014/278/EU of 12 May 2014 on the conclusion of the Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part, with the exception of matters related to readmission (OJ L 145, 16.5.2014, p. 1). DRAFT DECISION No 1/2016 OF THE EU-REPUBLIC OF KOREA JOINT COMMITTEE of ¦ adopting its rules of procedure THE EU-REPUBLIC OF KOREA JOINT COMMITTEE, Having regard to the Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part (the Agreement), and in particular Article 44 thereof, Whereas: (1) The Agreement entered into force on 1 June 2014. (2) In order to contribute to the effective implementation of the Agreement, the rules of procedure of the Joint Committee should be adopted, HAS ADOPTED THIS DECISION: Sole Article The rules of procedure of the Joint Committee, as set out in the Annex to this Decision, are hereby adopted. Done at ¦, For the EU-Republic of Korea Joint Committee The Chair ANNEX RULES OF PROCEDURE OF THE JOINT COMMITTEE Article 1 Composition and Chair 1. The Joint Committee, established in accordance with Article 44 of the Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part (the Agreement), shall perform its tasks as provided for in Article 44 of the Agreement. 2. The Joint Committee shall be composed of representatives of both Parties at the appropriate level. 3. The Joint Committee shall be chaired alternately by each of the Parties, for a period of one calendar year. The High Representative of the Union for Foreign Affairs and Security Policy or the Minister of Foreign Affairs of the Republic of Korea shall chair the Joint Committee. The Chair can delegate her or his authority. 4. The first period shall begin on the date of the first Joint Committee meeting and end on 31 December of the same year. Article 2 Meetings 1. The Joint Committee shall normally meet once every year. The meetings of the Joint Committee shall be convened by the Chair and shall be held alternately in Brussels and Seoul, on a date fixed by mutual agreement. Extraordinary meetings of the Joint Committee may be held at the request of either Party, if the Parties so agree. 2. The Joint Committee shall normally meet at the level of senior official, unless otherwise agreed by the Parties. Article 3 Publicity Unless otherwise decided, meetings of the Joint Committee shall not be public. Article 4 Participants 1. Before each meeting, the Chair shall be informed, through the Secretariat, of the intended composition of the delegation of each Party. 2. Where appropriate and by mutual agreement between the Parties, experts or representatives of other bodies may be invited to attend the meetings of the Joint Committee as observers or in order to provide information on a particular subject. Article 5 Secretariat A representative of the European External Action Service and a representative of the Ministry of Foreign Affairs of the Republic of Korea shall act jointly as Secretaries of the Joint Committee. All communications to and from the Chair of the Joint Committee shall be forwarded to the Secretaries. Correspondence to and from the Chair of the Joint Committee may be by any written means, including electronic mail. Article 6 Agendas for meetings 1. The Chair shall draw up a provisional agenda for each meeting. The provisional agenda shall be forwarded, together with the relevant documents, to the other Party no later than 15 days before the start of the meeting. 2. The provisional agenda shall include items submitted to the Chair no later than 21 days before the beginning of the meeting. 3. The agenda shall be adopted by the Joint Committee at the beginning of each meeting. Items other than those on the provisional agenda may be placed on the agenda if the two Parties so agree. 4. The Chair may, in agreement with the two Parties, shorten the time limits referred to in paragraph 1 in order to take account of the requirements of a particular case. Article 7 Minutes 1. Draft minutes of each meeting shall be drawn up jointly by the two Secretaries, normally within 30 calendar days from the date of the meeting. The draft minutes shall be based on a summing up by the Chair of the conclusions arrived at by the Joint Committee. 2. The minutes shall be approved by both Parties within 45 calendar days of the date of the meeting or by any date agreed by the Parties. Once there is agreement on the draft minutes, two original copies shall be signed by the Chair and by the Secretaries. Each Party shall receive one original copy. Article 8 Deliberations 1. When the Joint Committee adopts decisions or recommendations, such acts shall be entitled Decision or Recommendation respectively, followed by a serial number, the date of their adoption and a description of the subject matter. Each decision shall state the date of its entry into force. Decisions and recommendations of the Joint Committee shall be made by mutual agreement of the Parties. 2. The Joint Committee may take decisions or make recommendations by written procedure if both Parties so agree. By mutual agreement of the Parties, a deadline may be foreseen for the completion of the written procedure, at the end of which the Chair of the Joint Committee may declare, unless any of the Parties communicates the contrary, that a mutual agreement of the Parties has been reached. 3. Decisions and recommendations adopted by the Joint Committee shall be authenticated by two original copies signed by the Chair of the Joint Committee. 4. Each Party may decide on the publication of the decisions and recommendations of the Joint Committee in its respective official publication. Article 9 Correspondence 1. Correspondence addressed to the Joint Committee shall be directed to one of the Secretaries, who will in turn inform the other Secretary. 2. The Secretariat shall ensure that correspondence addressed to the Joint Committee is forwarded to the Chair and circulated, where appropriate, as documents referred to in Article 10 of these rules of procedure. 3. Correspondence from the Chair shall be sent to the Parties by the Secretariat and circulated, where appropriate, as documents referred to in Article 10 of these rules of procedure. Article 10 Documents 1. Where the deliberations of the Joint Committee are based on written supporting documents, such documents shall be numbered and circulated by the Secretariat to the Members. 2. Each Secretary shall be responsible for circulating the documents to the appropriate Members of her or his side in the Joint Committee and systematically copying the other Secretary. Article 11 Expenses 1. Each Party shall meet any expenses it incurs as a result of participating in the meetings of the Joint Committee with regard to staff, travel, and subsistence expenditure as well as postal and telecommunications expenditure. 2. Expenditure in connection with the organisation of meetings and reproduction of documents shall be borne by the Party hosting the meeting. Article 12 Amendment of rules of procedure These rules of procedure may be amended by mutual agreement of the Parties, in accordance with Article 8. Article 13 Specialised working groups 1. The Joint Committee may decide to set up further specialised working groups to assist it in carrying out its duties. 2. The Joint Committee may decide to abolish any existing specialised working group, to define or amend its terms of reference or to set up further specialised working groups. 3. The specialised working groups shall report to the Joint Committee after each of their meetings. 4. The specialised working groups shall not have any decision-making power but may submit recommendations to the Joint Committee. DRAFT DECISION No 2/2016 OF THE EU-REPUBLIC OF KOREA JOINT COMMITTEE of ¦ on the establishment of specialised working groups and the adoption of their terms of reference THE EU-REPUBLIC OF KOREA JOINT COMMITTEE, Having regard to the Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part (the Agreement), and in particular Articles 44 thereof, and to Article 13 of the rules of procedure of the Joint Committee, Whereas: (1) In order to allow for expert level discussions on the key areas falling within the scope of the Agreement, specialised working groups should be established. Upon further agreement of the Parties both the list of specialised working groups and the scope of the individual specialised working groups can be modified. (2) Pursuant to Article 13 of the rules of procedure of the Joint Committee, the Joint Committee may set up specialised working groups in order to assist it in the performance of its tasks, HAS ADOPTED THIS DECISION: Sole Article The specialised working groups listed in Annex I to this Decision are hereby established. The terms of reference of the specialised working groups shall be as set out in Annex II to this Decision. Done at ¦, For the EU-Republic of Korea Joint Committee The Chair ANNEX I EU-REPUBLIC OF KOREA JOINT COMMITTEE SPECIALISED WORKING GROUPS (1) Specialised working group on energy, environment, climate change. (2) Specialised working group on counter-terrorism. ANNEX II TERMS OF REFERENCE OF SPECIALISED WORKING GROUPS ESTABLISHED UNDER THE FRAMEWORK AGREEMENT BETWEEN THE EUROPEAN UNION AND ITS MEMBER STATES, ON THE ONE PART, AND THE REPUBLIC OF KOREA, ON THE OTHER PART Article 1 1. At its meetings, each specialised working group may deal with the implementation of the Agreement in the areas it covers. 2. The specialised working groups may also discuss subjects or specific projects related to the relevant area of bilateral cooperation. 3. Individual cases may also be raised when either Party requires. Article 2 The specialised working groups shall work under the authority of the Joint Committee. They shall report and transmit their minutes and conclusions to the Chair of the Joint Committee within 30 calendar days after each meeting. Article 3 The specialised working groups shall be composed of representatives of the Parties. Upon agreement of the Parties, the specialised working groups may invite experts to their meetings and may hear from them regarding specific points on the agenda, as appropriate. Article 4 The specialised working groups shall be chaired by the Parties alternately, according to the rules of procedure of the Joint Committee. Article 5 A representative of the European External Action Service and a representative of the Ministry of Foreign Affairs of the Republic of Korea shall act jointly as Secretaries of the specialised working groups. All communications concerning the specific specialised working groups shall be forwarded to the two Secretaries. Article 6 1. The specialised working groups shall meet whenever circumstances require upon agreement of the Parties, on the basis of a written request from either Party. Each meeting shall be held at a place and date agreed by the Parties. 2. Upon receipt of a request by one of the Parties for a meeting of a specialised working group, the Secretary of the other Party shall reply within 15 working days. 3. In cases of particular urgency, specialised working groups meetings may be convened at shorter notice, subject to the agreement of both Parties. 4. Before each meeting, the Chair shall be informed of the intended composition of the delegation of both Parties. 5. Meetings of the specialised working groups are convened jointly by the two Secretaries. Article 7 Items for inclusion on the agenda shall be submitted to the Secretaries at least 15 working days prior to the date of the specialised working group meeting in question. Any supporting documentation shall be provided to the Secretaries at least 10 working days before the meeting. The Secretaries will communicate the draft agenda no later than 5 working days before the meeting. The agenda shall be finalised upon the agreement of both Parties. In exceptional circumstances, upon agreement of the Parties, items may be added to the agenda at short notice. Article 8 Minutes shall be taken for each meeting. Unless otherwise decided, specialised working groups' meetings shall not be public.